Citation Nr: 0027946	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-05 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which granted the veteran service 
connection for PTSD, and assigned an initial evaluation of 30 
percent, effective from June 24, 1998.  During the pendency 
of the appeal, a June 1999 rating decision granted the 
veteran a 70 percent evaluation for PTSD, effective June 24, 
1998. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence shows that the veteran's PTSD is productive 
of total occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current 70 percent 
evaluation assigned for his PTSD does not adequately reflect 
the severity of that disability.  He contends that, because 
of his PTSD, he is unable to maintain substantially gainful 
employment.  Therefore, a favorable determination has been 
requested.

The Board notes that when the veteran initiated his appeal of 
this issue, he was appealing the original assignment of a 
disability evaluation following the award of service 
connection.  As such, this claim is well-grounded.  
38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995).  Moreover, the severity of this disability is to 
be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  The veteran has been 
provided a VA examination and has testified in person.  VA 
treatment records and private examination reports have been 
obtained.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 
(1999).  The Board attempts to determine the extent to which 
the veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 70 percent evaluation for PTSD is 
warranted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

A 100 percent evaluation for PTSD is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

As noted above, service connection has been established for 
the disability at issue effective from June 24, 1998.  The 
report of a psychodiagnostic evaluation conducted on June 24, 
1998 by A. M., Ph.D., at a Vet Center noted the veteran had 
been self-referred at his wife's insistence.  The evaluation 
included several assessment measures.  Dr. M. summarized the 
results of testing as revealing symptoms that consistently 
clustered in the severe range for PTSD.  The reported chronic 
symptoms included nightmares, intrusive thoughts, panic 
attacks, anhedonia, memory loss, depression, hyperarousal, 
exaggerated startle response, excessive anger, poor 
interpersonal relationships, and severely impaired social 
functioning.  The Axis I diagnosis was chronic, severe PTSD; 
and recurrent major depression, with panic disorder.  Axis IV 
identified an inability to obtain or maintain employment as a 
psychosocial and environmental problem.  The Axis V Global 
Assessment of Functioning (GAF) score was 40.  Dr. M.'s  
recommendations included inpatient PTSD hospitalization as 
soon as possible.

The veteran was provided a VA examination in September 1998.  
According to the report, the veteran had retired from 
employment in 1987, when he accepted an offered buy out.  He 
indicated that since that date, he had worked part-time.  It 
was noted he had attended the Veterans Center for the past 14 
years for symptoms he now recognizes as PTSD.  He was on no 
medication.  He lived with his wife, to whom he had been 
married since 1971.  He reported he and his wife were 
involved in social activities, and that he had one close 
friend, a former Vietnam veteran.  He stated he sometimes 
became withdrawn and had to close his social activities.  He 
complained of depression, numbing of feelings, inability at 
times to empathize or have compassion for others, and 
recurrent nightmares which often awaken him.  He reported he 
was easily startled, and was idle a lot, and as a result 
there had been an increase in the frequency of his intrusive 
thoughts.  No abnormality was reported on mental status 
examination.  The final Axis I diagnosis was PTSD.  The 
current Axis V GAF score was 65.  The examiner stated that 
this score referred only to the veteran's psychological, 
social and occupational functioning and did not include 
impairments due to physical or environmental limitations.  

The claims file contains the report of a September 1998 
private employment assessment, conducted by E. M. T., Ph.D.  
The psychologist stated that her report was based on an 
examination of the veteran as well as a review of his 
records.  Her report provides that in May 1997 the veteran 
had taken a buyout from his probation officer job due to 
stress and PTSD symptoms.  It was noted that the veteran 
currently worked on a part-time basis as a self-employed Kent 
County Court clerk, writing reports for the probate court 
regarding probation matters, and had done so for the past 
year.  The psychologist observed that the veteran had not 
earned over $475 per month after taxes and at times was 
unable to even manage that.  She said that his current work 
would be considered light-skilled, and his probation work 
would be considered light/medium skilled.  The psychologist 
noted that the veteran reported difficulty at times 
completing written reports.  

The psychologist listed the veteran's PTSD symptoms.  She 
stated that as a result of these, he had severe and pervasive 
difficulties in social, personal and vocational arenas and 
was often unable to finish tasks because of his intrusive 
thoughts and difficulty concentrating.  She stated that the 
veteran's flashbacks, nightmares and bouts of irritability 
had caused problems between he and his wife as well as his 
co-workers.  

The psychologist summarized and concluded that based on her 
review of the veteran's records and an interview with him, it 
was her professional opinion that he was not capable of 
sustaining substantial, gainful work activity on a 
competitive basis due to his physical and emotional 
difficulties.  In this regard, she described some of his 
physical limitations.  She continued that, due to the 
veteran's severe and pervasive symptomatology related to his 
PTSD, he would not be able to sustain dealing with the 
public, interacting with co-workers and dealing with figures 
of authority.  She provided a GAF score of 45.  

A February 1999 VA outpatient treatment report reviews the 
veteran's reported symptoms.  It notes that the veteran 
worked part-time writing reports for a probate court, and had 
quit his job as a probation officer because he carried a gun 
and was afraid of hurting someone.  The examiner stated that 
it was not clear if the veteran could handle work, and could 
probably not work in any other capacity than working alone as 
he did.  The diagnosis was PTSD, and the GAF score was 32.  

A November 1999 VA outpatient treatment report provides that 
the veteran was still depressed and had tried to do some 
work, but did not do well at it and should not expose himself 
to that type of stress.  The report provides that the 
veteran's mental status was agitated, with sleep problems and 
nightmares of combat.  The diagnosis was PTSD, and the GAF 
score was 28.  

In June 1999 the veteran and his wife testified during a 
personal hearing at the RO.  The veteran and his wife 
provided additional testimony during a November 1999 hearing 
before the undersigned Board member, sitting at Detroit.  
During these two hearings, the veteran stated that he had 
nightmares several times a week and was angry the following 
day.  He said that he had flashbacks, exaggerated startle 
response, difficulty concentrating and difficulty trusting 
anyone.  He said that he had last worked full-time in 1997 as 
a probation officer, which he had done for eight years.  He 
said that his supervisor was a fellow veteran who covered for 
him.  When a new supervisor arrived, the veteran left the job 
because he knew he would be unable to get along with him and 
feared being fired.  The veteran said that he and his wife 
had discussed this move and had been concerned about the 
veteran's stress.  The veteran said that prior to being a 
probation officer, he had worked for the Michigan Civil 
Service as a non-licensed social worker which he got due to 
veterans' preference points.  The veteran said that he had a 
BS in sociology.  The veteran said that he sometimes helped a 
friend who bought estates and broke them up to sell things at 
flea markets, but he had not done so in 1999 as of June.

The veteran said that he now worked sporadically, part-time 
and alone in his basement calling people and writing reports 
of the conversations for a court.  He said the he spent five 
to twelve hours a week on this job.  He said that for the 
prior year, he had earned less than $1000 after taxes and 
might have been in the red.  He said that he anticipated 
making $2,500 this year.  He said that he was dependent on 
other people asking him to do work.  The veteran noted that 
because of his nightmares, he was poorly rested and was not 
mentally alert the next day when working.  The veteran said 
that he believed that his PTSD symptoms would prevent him 
from holding a job or maintaining substantially gainful 
employment beyond what he was currently working.  


The veteran's wife testified as to the difficulties the 
veteran's PTSD caused in his life and in the lives of his 
family.  She said that she helped him with the books and 
organization of his job.  She said that the veteran's doctors 
and a counselor had said that trying to work was good for the 
veteran in terms of his esteem and routine, and that she 
agreed.  She said that at times she had to make demands in 
order to get the veteran to shower and dress appropriately.  
She noted that she had observed the veteran suffer from 
flashbacks, nightmares and startle response.  

Based on a thorough review of the evidence, the Board finds 
that the evidence supports a 100 percent schedular evaluation 
for PTSD.  In this regard, the Board finds that the veteran 
suffers from total occupational and social impairment due to 
his PTSD.  

In so finding, the Board recognizes that the veteran does 
some part-time work from his basement.  However, the evidence 
of record demonstrates that such employment cannot be 
described as anything other than marginal: the veteran 
requires assistance from his wife, works no more than 12 
hours a week and sometimes less, actually earns little or no 
money after taxes, does not actively seek opportunities to do 
court reports but depends on other people to provide him with 
work, and cannot always finish his reports.  

Moreover, the veteran's GAF scores also demonstrate inability 
to work due to psychiatric symptoms.  According to the GAF 
scale, the veteran's September 1998 GAF score of 65 means 
that he had some mild symptoms OR some difficulty in social, 
occupational, or school functioning, but generally was 
functioning pretty well, had some meaningful interpersonal 
relationships.  DSM-IV;  38 C.F.R. § 4.125 (1999).  On the 
other hand, the veteran's GAF scores dated before and after 
September 1998 ranged from 28 to 45.  Per the GAF scale, 
these scores show that at his most functional the veteran had 
serious symptoms OR serious impairment in social, 
occupational or school functioning (e.g., unable to work); 
and at his least 

functional the veteran's behavior was considerably influenced 
by delusions or hallucinations OR there was serious 
impairment in communication or judgment OR inability to 
function in almost all areas (e.g., no job).  Id.

Finally, examiners have concluded that the veteran's PTSD 
renders him unemployable.  In a June 1998 report, Dr. M. 
identified the veteran's inability to obtain or maintain 
employment as a psychosocial and environmental problem.  
While he diagnosed recurrent major depression with panic 
disorder as well as PTSD on Axis I, Dr. M.'s recommendations 
only specifically addressed PTSD, implying that PTSD resulted 
in most or all of the veteran's symptoms.  

In a November 1998 report, Dr. T. gave her professional 
opinion that the veteran was not capable of sustaining 
substantial, gainful work activity on a competitive basis due 
to his physical and emotional difficulties.  However, the 
bulk of her report makes it clear that the veteran's PTSD 
symptoms alone made him unemployable.  She reviewed the 
veteran's PTSD symptoms and said that as a result of them he 
had severe and pervasive difficulties in social, personal and 
vocational arenas and was often unable to finish tasks.  She 
also opined that due to the veteran's severe and pervasive 
PTSD symptoms he would not be able to sustain dealing with 
the public, interacting with co-workers or dealing with 
figures of authority.

A February 1999 VA outpatient treatment report diagnoses only 
PTSD, and offers the opinion that it was not clear if the 
veteran could handle work, and could probably not work in any 
other capacity than working alone as he did.  A November 1999 
VA outpatient treatment report diagnoses only PTSD, and 
offers the opinion that the veteran should not expose himself 
to the stress of trying to work.  

In light of the foregoing, the Board finds that the evidence 
supports a 100 percent evaluation for PTSD. 



ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
applicable laws and regulations governing the award of 
monetary benefits.  



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

